                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


UNITED STATES OF AMERICA

              v.

SHEKU DEEN YANSANE,                                     Criminal Action No. TDC-17-0435

       Defendant.




                                 MEMORANDUM OPINION

       On April 17, 2018, Defendant Sheku Deen Yansane pleaded guilty to one count of

Possession of Marijuana with Intent to Distribute, in violation of21 U.S.c.   S 841(a)(l),   and one

of count of Possession of a Firearm by a Convicted Felon, in violation of 18 U.S.C.    S   922(g)(l).

After Yansane and his counsel reviewed the Presentence Investigation Report ("PSR") and

learned, to their surprise, that Yansane is not a United States citizen, Yansane moved to

withdraw his guilty plea. The Court held a hearing on the Motion to Withdraw Guilty Plea on

January 23, 2019. For the reasons set forth below, the Motion is granted.

                                       BACKGROUND

       The following facts are undisputed.   Yansane was born in Sierra Leone in 1983. When

Yansane was six years old, he and his family moved to the United States.           Specifically, in

October 1989, Yansane, traveling with his mother and brother, was lawfully admitted into the

United States on a nonimmigrant B-2 visa which expired in April 1990 when Yansane was still

six years old. Nevertheless, since 1989, Yansane has lived his entire life in the United States,

has never visited Sierra Leone, and has no meaningful ties to that country. Both of his parents
are now United States citizens, and, prior to reviewing the PSR, Yansane always believed that he

was a United States citizen.

       Apparently, there was some confusion between Yansane's parents, who divorced in the

1990s when Yansane was still a child, over submission of a citizenship application on behalf of

Yansane.   At the time of her meeting with the United States Probation Officer as part of the

presentence investigation, Yansane's mother also believed Yansane to be a United States citizen

and thought that his father, who was sporadically involved in Yansane's upbringing, had taken

care of the citizenship application process for Yansane.      However, a review of immigration

records prompted by the presentence investigation revealed no documentation of any citizenship

application submitted on behalf of Yansane by his father. Over the past 20 years, Yansane has

been convicted of multiple of crimes in Maryland state courts and the Superior Court of the

District of Columbia, but, throughout all of those proceedings, no court or law enforcement

agency, state or federal, has ever determined that Yansane is not a United States citizen or

notified him that he might face deportation for his crimes.

       On August 9, 2017, Yansane was charged in a two-count Indictment with Possession of

Marijuana with Intent to Distribute, in violation of 21 U.S.C.    S   841(a)(l), and Possession of a

Firearm by a Convicted Felon, in violation of 18 U.S.C.       S   922(g)(I).   At Yansane's initial

appearance on August 29, 2017, an attorney from the Office of the Federal Public Defender was

appointed to represent Yansane. Yansane advised his counsel that he was not born in the United

States but that he was a United States citizen. The Government and the United States Probation

and Pretrial Services Office also believed that Yansane was a United States citizen.

       The Government and Yansane's counsel then engaged in plea negotiations and jointly

requested three extensions of the pre-trial motions deadline to allow time for their discussions.



                                                 2
On March 15, 2018, the parties executed a plea agreement.       Among the provisions of the plea

agreement was the following:

       By pleading guilty, the Defendant will be giving up certain valuable civil rights
       and may be subject to deportation or other loss of immigration status. The
       Defendant recognizes that if he is not a citizen of the United States, pleading
       guilty may have consequences with respect to his immigration status. Under
       federal law, convictions for a broad range of crimes can lead to adverse
       immigration [consequences], including automatic removal from the United States.
       Removal and other immigration consequences are the subject of a separate
       proceeding, however, and the Defendant understands that no one, including his
       attorney or the Court, can predict with certainty the effect of a conviction on
       immigration status. Defendant nevertheless affirms that he wants to plead guilty
       regardless of any potential immigration consequences.

Plea Agreement ~ 4(h), ECF No. 47.

        The Court then held a guilty plea hearing under Federal Rule of Criminal Procedure 11

on April 17, 2018.    During the hearing, the Court asked Yansane if he was a United States

citizen, and Yansane stated that he was. The Court also advised Yansane:

       THE COURT: I know you stated you are a U.S, citizen, but I should tell you that
       if someone is not a U.S. citizen, that person, by pleading guilty could have-there
       could be an impact on that person's residency or status with immigration
       authorities, including that it may provide a basis for deportation or exclusion or
       may prevent someone from becoming a U.S. citizen. Do you understand that?

       THE DEFENDANT:          I do.

Plea Hrg. Tr. at 16, ECF No. 68. The Court accepted Yansane's plea of guilty to both counts of

the Indictment and issued an expedited sentencing order, setting sentencing for June 11,2018.

       On May 24, 2018, the probation officer issued the PSR, which, as discussed above,

advised Yansane, his counsel, and the Government for the first time that Yansane is not actually

a United States citizen, he does not have legal status in the United States, and a U.S. Immigration

and Customs Enforcement detainer was forthcoming.           After promptly visiting Yansane and

showing him the PSR, Yansane' s counsel filed a Consent Motion to Continue Sentencing on



                                                 3
May 29, 2018, in which he stated that the PSR "contained an unexpected and potentially very

serious assertion" regarding Yansane's history which would "require investigation, including

obtaining records." Consent Mot. Continue at 1, ECF No. 51. The Court granted the motion and

continued the sentencing hearing.

        On June 21,2018, Yansane's counsel filed the pending Motion to Withdraw Guilty Plea

and a Motion to Withdraw as Counsel, noting a conflict of interest based upon Yansane' s likely

assertion that he did not have "the close assistance of competent counsel" in entering his plea.

Mot. Withdraw Plea at 1, ECF No. 53. The Court granted counsel's request to withdraw, and

new counsel was appointed to represent Yansane. The Court permitted Yansane's new counsel

to file a supplemental brief in support of the Motion to Withdraw Guilty Plea, which is now ripe

for disposition.

        The Court held a hearing on the pending Motion on January 23, 2019. Yansane's counsel

offered to present one witness, Yansane's former roommate Abdul Sesay, and represented that in

support of Yansane's argument that he should be permitted to withdraw his guilty plea because

the police had entered his residence before the search warrant was executed, Sesay would testify

to the time that the police entered the residence shared by Yansane and Sesay to conduct the

search which provided the basis for Yansane's         arrest.    Yansane's   counsel acknowledged,

however, that Sesay would offer no new information              beyond the facts contained in his

Declaration,   attached to Yansane's    reply memorandum        on the Motion.    The Government

objected to Sesay's testimony on the ground that it would not provide a basis to grant the

Motion, but acknowledged that for purposes of the Motion, it would not dispute that Sesay

would testify to the facts contained in his Declaration.   Because the parties agreed that the Court

could consider the Declaration in resolving the Motion, the Court determined that Sesay's



                                                  4
testimony would not be necessary.       Thus, no witnesses testified at the hearing, but the Court

heard argument from both parties and took the Motion under advisement.

                                           DISCUSSION

       In the Motion, Yansane requests that he be permitted to withdraw his guilty plea because

he did not know at the time that he entered the guilty plea that he was not a United States citizen,

and his attorney did not verify his immigration         status or advise him of the immigration

consequences he faced. He also argues that he should be permitted to withdraw his guilty plea

because Sesay's testimony would establish that the search of his residence violated the Fourth

Amendment to the United States Constitution and that a motion to suppress would be granted,

such that he is legally innocent.   For the reasons set forth below, the Court grants the Motion.

I.     Legal Standard

       Prior to sentencing, a defendant may withdraw a previously entered plea of guilty if there

is "a fair and just reason for requesting the withdrawal."    Fed. R. Crim. P. 11(d)(2)(B); United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000). The defendant has the burden to show

that such a fair and just reason exists. United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

This is a heavy burden to carry because "[i]f an appropriately conducted Rule 11 proceeding is to

serve a meaningful function, on which the criminal justice system can rely, it must be recognized

to raise a strong presumption that the plea is final and binding."    United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en bane).

       The factors the Court should consider on whether to permit withdrawal of a guilty plea

are:

        1. Whether the defendant has offered credible evidence that his plea was not
           knowing and voluntary;

       2. Whether the defendant has credibly asserted his legal innocence;


                                                   5
        3. Whether there has been a delay between the entering of the plea and the filing
           of the motion;

        4. Whether the defendant has had the close assistance of competent counsel;

        5. Whether withdrawal will cause prejudice to the government; and

        6. Whether withdrawal of the plea would inconvenience the court and waste
           judicial resources.

See Moore, 931 F.2d at 248. The most important factor is the first one, which addresses whether

the plea colloquy was properly conducted.      United States v. Faris, 388 F.3d 452, 456 (4th Cir.

2004). However, these factors are not exhaustive and the ultimate determination of whether a

"fair and just reason" exists to warrant withdrawal of the plea is entrusted to the discretion of the

district court. Moore, 931 F.2d at 248.

II.     Close Assistance of Competent Counsel

        The factor on which Yansane focuses the most attention is whether Yansane had the

"close assistance of competent counsel."      !d. On this issue, he argues that his first defense

counsel both failed to advise him of the immigration consequences of a guilty plea and failed to

check whether he was a citizen in the first place. To prevail on a motion to withdraw a guilty

plea based solely on this factor, the defendant must show that:                 (1) defense counsel's

performance fell below an objective standard of reasonableness; and (2) there was a reasonable

probability that but for counsel's errors, he would not have pleaded guilty and would have

insisted on going to trial. Ubakanma, 215 F.3d at 425. Here, Yansane asserts this factor as one,

but not the sole, basis for withdrawal.

        In Padilla v. Kentucky, 559 U.S. 356 (2010), the United States Supreme Court held that

an attorney's performance falls below the objective standard of reasonableness when the attorney

fails to inform a client whether a guilty plea carries a risk of deportation.   Id. at 374. The Court


                                                  6
declined to limit its holding to affirmative misadvice, finding that silence or failure to inform can

be just as harmful as misinformation in the context of immigration consequences.           Id. at 370-71.

At the same time, the Court noted that in situations in which the law is not succinct or

straightforward, a defense attorney's obligation is merely to inform the noncitizen client that

pending criminal charges may carry a risk of adverse immigration consequences. !d. at 369. But

"when the deportation consequence is truly clear ...      the duty to give correct advice is equally

clear." Id.

         Here, it is undisputed that prior counsel did not provide any specific advice to Yansane

regarding the immigration consequences of a guilty plea. Although defense counsel presumably

reviewed the plea agreement with Yansane, including the subparagraph                stating the general

warning that by pleading guilty a defendant could be subject to deportation, Yansane's case is

not one in which the law is complex and the likelihood of removal is uncertain, such that a

general warning would be sufficient.        See Padilla, 559 U.S. at 369; see id. at 375 (Alito, J.

concurring in the judgment).        Instead, Yansane's   conviction for possession         with intent to

distribute marijuana automatically renders Yansane deportable as "any alien who at any time

after admission has been convicted of a violation of ... any law or regulation of ... the United

States ... relating to a controlled substance," other than a single possession of marijuana offense

involving 30 grams or less. 8 U.S.C.    S   1227(a)(2)(B)(i) (2012). Likewise, Yansane's conviction

for possession of a firearm by a convicted felon under 18 U.S.C.           S   922(g)(l)    automatically

makes him deportable as "any alien who at any time after admission is convicted under any law

of ... possessing ... any weapon, part, or accessory which is a firearm or destructive device." 8

U.S.C.   S   1227(a)(2)(C). Furthermore, each offense is classified as an "aggravated felony" under

the Immigration and Nationality Act. See 8 U.S.C.        S   1101(a)(43)(E)(ii) (defining "aggravated



                                                   7
felony" as including an offense under 18 U.S.C.        S   922(g)(l)); Moncrieffe v. Holder, 569 U.S.

184, 188 (2013) (holding that "a noncitizen's          conviction of an offense that the Controlled

Substances Act ... makes punishable by more than one year's imprisonment will be counted as

an 'aggravated felony' for immigration purposes"); 21 U.S.C.              S   841(b)(l)(D)   (stating that a

conviction for possession with intent to distribute less than 50 kilograms of marijuana is

punishable by up to five years of imprisonment).       Classification as an aggravated felony not only

provides another basis for deportation, see 8 U.S.C.       S   1227(a)(2)(A)(iii), but renders deportation

mandatory.   See Lee v. United States, 137 S. Ct. 1958, 1963 (2017) (stating that "a noncitizen

convicted of an [aggravated felony] is subject to mandatory deportation").           Thus, there can be no

dispute that Yansane's first defense counsel failed to meet the strict mandate of Padilla: he did

not advise his noncitizen client that pleading guilty to the charged offenses would automatically

render him deportable under 8 U.S.C.   S 1227(a)(2).
       The Government argues that defense counsel acted objectively reasonably because he had

no reason to doubt Yansane's belief that he was a United States citizen and therefore had no

reason to warn him of the immigration consequences of a guilty plea. However, the Government

also concedes that counsel was aware that Yansane was not born in the United States and thus

had an immigration history. Given that knowledge and the fact that Yansane was pleading guilty

to an offense that would almost certainly result in his deportation, and where counsel likely could

have discovered    Yansane's   immigration   status, just as the probation officer did, without

significant difficulty, there is, at a minimum, a serious question whether defense counsel's failure

to inquire further was deficient.   Thus, without concluding that the failure to verify a foreign-

born defendant's immigration status would always be deficient performance, under the unique

circumstances of this case, the Court cannot find that the failure to advise Yansane that a guilty



                                                   8
plea would render him automatically deportable was objectively reasonable and constituted "the

close assistance of competent counsel." See Moore, 931 Fold at 248.

            As for whether there was a reasonable probability that but for this omission, Yansane

would not have pleaded guilty and would have insisted on going to trial, Ubakanma, 215 F .3d at

425, the Government notes first that the plea agreement and the Court's plea colloquy effectively

cured any lack of legal advice by defense counsel by informing Yansane that if he was not a

citizen, he could face deportation. Under Padilla, however, such general advice that a conviction

"may carry a risk of adverse immigration consequences," while sufficient to meet the specific

requirement of Rule 11, would not be sufficient legal advice in a case where deportation is

straightforward and certain. Padilla, 559 U.S. at 369. Thus, whether it came from the Court, the

plea agreement, or defense counsel, such general advice is insufficient under the present facts to

cure the prejudice arising from the lack of a more specific warning.           Cf United States v.

Akinsade, 686 F.3d 248, 250, 255 (4th Cir. 2012) (finding that the court's statement that "if you

are not a citizen, you could be deported" was not sufficient to cure misadvice of counsel on the

immigration consequences of a conviction).

            The Government also argues, citing United States v. Sinclair, 409 F. App'x 674 (4th Cir.

2011), that because Yansane has no legal status in the United States, he will be deported

regardless of whether he is found guilty of the charged offenses and thus had no incentive to go

to trial.     However, Sinclair and other cases cited for this proposition pre-date Lee v. United

States, 137 S. Ct. 1958 (2017), in which the Supreme Court emphasized the rationality of a

defendant's      decision to go to trial when faced with deportation.   In Lee, the Court held that

where a noncitizen defendant was provided the erroneous legal advice that he would not be

deported if he pleaded guilty to an aggravated felony, the fact that he faced almost certain



                                                   9
conviction at trial did not prevent a finding of prejudice because such a defendant may have

rationally insisted on going to trial "if that individual had strong connections to this country and

no other" and pleading guilty would "certainly" lead to deportation, but there was "some chance

of avoiding deportation" after trial. Id. at 1968-69.

       Although the defendant in Lee, as a lawful permanent resident, Would no longer be

deportable if acquitted after trial, under the analysis set forth in Lee, Yansane, even though likely

subject to deportation based on his present lack of legal status, could still rationally choose to go

to trial. As in Lee, Yansane came to the United States as a child, at the age of six, and has no

significant ties to his country of birth.     His guilty plea to felon-in-possession   of a firearm and

possession with intent to distribute marijuana, both aggravated felonies, renders him as certain to

be deported as the defendant in Lee.         See Lee, 137 S. Ct. at 1963 (stating that "a noncitizen

convicted of an [aggravated felony] is subject to mandatory deportation").       Thus, even though his

lack of legal status in the United States would provide a basis for deportation, conviction of an

aggravated    felony carries more certain immigration          consequences    than other crimes and

circumstances that render a non-citizen deportable under 8 U.S.C.        S   1227. See Moncrieffe, 569

U.S. at 187. For example, a person convicted of an aggravated felony is subject to expedited

removal proceedings before release from custody for the aggravated felony and is ineligible to

apply for certain discretionary forms of relief from removal, such as asylum and cancellation of

removal.     8 U.S.C.   SS   1228(a)(3)(A); 1229b(a)(3), (b)(1)(C); 1158(b)(2)(A)(ii), (B)(i); see also

Moncrieffe, 569 U.S. at 187. Where Yansane could rationally conclude that there remains "some

chance of avoiding deportation" by going to trial and pursuing various forms of immigration

relief, as compared to no possibility after a guilty plea, Lee, 137 S. Ct. at 1968-69, the Court




                                                     10
cannot conclude that the lack of legal advice on immigration consequences did not prejudice

him.

       Although the Government notes that Yansane's other prior convictions likely render him

deportable, at the hearing on the Motion, the Government was unable to state definitively that

any of his prior convictions is an aggravated felony.          Regardless of their seriousness, the

certainty of deportation    absent convictions on the charged offenses is undermined            by the

undisputed fact that Yansane has lived in the United States without immigration consequences

for years following those convictions.     Unlike in United States v. Donjuan, 720 F. App'x 486

(lOth Cir. 2018), cited by the Government, in which the defendant had already received a Notice

to Appear for removal proceedings before he entered his guilty plea, id. at 490, it is undisputed

that at the time of Yansane' s guilty plea, no immigration proceedings had been instituted, and no

ICE detainer had been lodged against Yansane based on his prior convictions.         Where all parties

agree that, by contrast, deportation is certain if Yansane's convictions on the charged offenses

remain intact, the Court finds that Yansane's stated intention to go to trial is rational, particularly

where he claims to have a viable argument for suppression of the evidence in this case.

Accordingly, the close assistance of counsel factor weighs in favor of permitting Yansane to

withdraw his plea.

III.    Knowing and Voluntary Plea

       Under the highly unusual facts of this case, when Yansane pleaded guilty, he labored

under a very significant mistake of fact: he believed that he was a United States citizen.         It is

undisputed that Yansane came to the United States as a young child of parents who both later

obtained U.S. citizenship for themselves, and that with his parents having divorced, there was an .

apparent misunderstanding     under which Yansane's mother believed that Yansane's father had



                                                  11
filed a successful citizenship application for Yansane.   Yansane was told that he was a United

States citizen, a belief which was bolstered by the fact that as he accrued a lengthy criminal

record, he was never challenged on his citizenship status and never faced adverse immigration

consequences   from his state court convictions.          The Government,    although   given the

opportunity, has not contested these facts or the conclusion that Yansane' s belief that he was a

United States citizen was honestly and reasonably held. Indeed, the Government itself believed

that he was a United States citizen until the PSR was issued.

       Because he had this mistaken belief, the Court finds that at the time that Yansane pleaded

guilty, he did not understand the immigration consequences he faced upon conviction.      The fact

that the Court and the plea agreement generally notified him that a noncitizen who pleads guilty

could face deportation and other immigration consequences did not cure his misunderstanding.

Where Yansane had an honest and reasonable belief that he was a U.S. citizen, such warnings

did not actually put him on notice that he could face deportation upon conviction, much less that

based on the charged crimes, he actually faced an effective certainty that he will be deported

after conviction. See Godinez v. Moran, 509 U.S. 389, 401 n.12 (1993) (stating that "the purpose

of the 'knowing and voluntary' inquiry ...   is to determine whether the defendant actually does

understand the significance and consequences of a particular decision .... ").

       The issue is whether because of Yansane's          failure to understand   the immigration

consequences of his guilty plea, the plea was not a "knowing" plea.         Rule 11 sets out the

information a court is to convey to ensure that a defendant who pleads guilty understands the

charges at issue and the consequences of a guilty plea. United States v. Nicholson, 676 F.3d 376,

381 (4th Cir. 2012). In order for a plea to be knowing and voluntary, "a defendant must be made

aware of all of the direct but not the collateral consequences of his plea." !d. A consequence is



                                                12
collateral if it is "uncertain or beyond the direct control of the court." Id. Prior to the Supreme

Court's decision in Padilla, the United States Court of Appeals for the Fourth Circuit had found

that deportation is a collateral consequence.   See, e.g., Cuthrell v. Dir., Patuxent Inst., 475 F.2d

1364, 1366 (4th Cir. 1973).

           However, Padilla held, in the context of a Sixth Amendment ineffective assistance of

counsel claim, that "because of its close connection to the criminal process," deportation is

"uniquely difficult to classify as either a direct or a collateral consequence"       of a criminal

conviction.     Padilla, 559 U.S. at 366. In so concluding, the Court noted the "unique nature of

deportation" as a "particularly severe penalty," that "deportation is ...   intimately related to the

criminal process," and that it is "most difficult to divorce the penalty from the conviction in the

deportation context," especially where "recent changes in our immigration           law have made

removal nearly an automatic result for a broad class of noncitizen offenders."         Id. (citations

omitted).     As the Fourth Circuit has since noted in dicta, Padilla did not directly address the

status of deportation as a direct or collateral consequence for purposes of establishing a knowing

and voluntary guilty plea. See Nicholson, 676 F.3d at 382 n.3. Nevertheless, its conclusion that

deportation is not easily classified as either direct or collateral raises a substantial question

whether a defendant must understand the immigration consequences of a conviction for a guilty

plea to be knowing.

           Significantly, in recognition of the logical connection between Padilla's reasoning and

the guilty plea context, Rule 11 was amended to require judges to provide a general notice to all

defendants pleading guilty that "a defendant who is not a United States citizen may be removed

from the United States, denied citizenship, and denied admission to the United States in the

future."    See Fed. R. Crim. P. II(b)(1)(O);   Report of Advisory Committee on Criminal Rules



                                                 13
(Dec. 8, 2010).      Subsequently, the United States Court of Appeals for the Sixth Circuit, while

stating that the rule change was not mandated by Padilla, vacated a guilty plea by a Syrian

immigrant who had become a naturalized citizen after the alleged crime because the district court

had failed to give him this admonition           such that he did not know that he could face

denaturalization.     See United States v. Ataya, 884 F.3d 318, 326 (6th Cir. 2018).

        Thus, while neither the Supreme Court nor Fourth Circuit has specifically held that the

immigration consequences of a conviction are among the consequences that must be understood

by the defendant in order for a guilty plea to be a knowing plea, Padilla and Rule 11(b)(1 )(0)

reflect a growing recognition of the critical importance of a defendant understanding           such

consequences.       Accordingly, the Court finds that where Yansane has demonstrated that his false

but reasonable belief that he was a U.S. citizen rendered him incapable of understanding the

actual immigration consequences of his guilty plea, he has, at a minimum, presented credible

evidence that raises a serious question whether his plea was entered knowingly.         Accordingly,

this factor, to a limited degree, weighs in favor of permitting Yansane to withdraw his plea.

IV.     Legal Innocence

        Yansane argues that he should be permitted to withdraw his guilty plea because he has

offered evidence of his legal innocence.      A defendant's admission to the crime during the plea

colloquy is presumptively accurate.       See United States v. Bowman, 348 F.3d 408, 414-15 (4th

Cir. 2003). Accordingly, for a defendant to credibly assert his legal innocence, he must "present

evidence that (1) has the quality or power of inspiring belief ...        and (2) tends to defeat the

elements in the government's prima facie case or to make out a successful affirmative defense. "

United States v. Thompson-Riviere,         561 F.3d 345, 353 (4th Cir. 2009) (internal citations

omitted).



                                                   14
       Here, Yansane asserts that Sesay is prepared to testify that the police entered their

residence before the search warrant was executed, such that he would prevail on a motion to

suppress the evidence found during the search, which includes the firearm and marijuana that are

the subject of the charged crimes. Because Yansane contends that he could not be convicted if

that evidence is suppressed, he argues that Sesay's testimony amounts to evidence of his legal

mnocence.

       At a first level, Yansane has not satisfactorily explained why this evidence was not

previously offered. He acknowledges that before he pleaded guilty, he was generally aware that

Sesay was at the residence at the time of the search and could provide this testimony, but when

Sesay was out of the country and not readily available to testify, he chose to just plead guilty

rather than file a motion to suppress and seek a continuance until Sesay returned.

       Regardless, Yansane's claim that he now has evidence of legal innocence fails because a

potentially successful motion to suppress is not equivalent to an assertion of legal innocence.

See United States v. Wintons, 468 F. App'x 231, 233 (4th Cir. 2012) (holding that "suppression

of evidence does not amount to legal innocence"); United States v. Neal, 230 F.3d 1355 (4th Cir.

2000) (unpublished) (holding that a belated desire to file a motion to suppress does not constitute

a credible assertion of legal innocence warranting withdrawal of a guilty plea); Vasquez v.

United States, 279 F.2d 34, 35-37 (9th Cir. 1960) (affirming the denial of a motion to withdraw a

guilty plea when the defendant argued that he had discovered after the plea that he might have a

meritorious legal defense through a suppression motion).

       Accordingly, the Court need not consider the credibility of Sesay's potential testimony

nor the likely success of any motion to suppress filed by Yansane to conclude that this factor

does not weigh in favor of permitting Yansane to withdraw his guilty plea.



                                                15
V.      Delay

        Courts have not defined the specific amount of time that constitutes an improper delay for

a motion to withdraw a guilty plea, in part because the inquiry is fact-specific.       Compare

Bowman, 348 F.3d at 416 (finding a delay of three months not prejudicial to the Government)

with United States v. Ramos, 810 F.2d 308, 313 (Ist Cir. 1987) (finding a delay of 13 days too

long). In this case, Yansane pleaded guilty on April 17, 2018. The PSR was issued on May 24,

2018, and Yansane's counsel filed a Motion to Continue Sentencing, referencing the issue of

Yansane's citizenship first raised in the PSR, on May 29, 2018. Counsel then filed a Motion to

Withdraw Guilty Plea on June 21,2018.      Thus, there was a delay of approximately two months

between when Yansane pleaded guilty and when he moved to withdraw his plea. However, the

circumstances giving rise to Yansane's desire to withdraw his plea-the        issuance of the PSR

with the first information that Yansane is not a United States citizen--did   not take place until

over a month after Yansane pleaded guilty. Of course, Yansane had no control over the timing

of the issuance of the PSR. Just five days after receiving the PSR, former defense counsel filed a

Motion to Continue Sentencing to allow time to investigate the issue of Yansane's citizenship.

The Government consented to this Motion at the time, undercutting the credibility of its claim

now of undue delay. After less than a month of investigation, the Motion was filed.

        Under these circumstances, the Court finds that this delay was neither significant nor

prejudicial because most of the delay was attributable to the preparation of the PSR, once

Yansane learned that he was not a citizen he almost immediately sought the limited time

.necessary     for his counsel to research the issue, and the Government       consented to that

continuance.     Accordingly, this factor weighs in favor of permitting Yansane to withdraw his

guilty plea.



                                                16
VI.     Prejudice and Waste of Resources

        Withdrawal of a guilty plea "almost invariably prejudices the government to some extent

and wastes judicial resources," so "the fifth and sixth factors can weigh in the defendant's favor

so long as she shows that the magnitudes of the prejudice and inconvenience are small; the

defendant need not show that the effects will be nonexistent."    United States v. Sparks, 57 F.3d

1145, 1154 n.5 (4th Cir. 1995). Here, the Government's       argument in favor of prejudice and

waste of resources is that Yansane was indicted over a year ago, and witness memories may fade

due to the passage of time since the crimes occurred.      Notably, however, most of the eight

months between the indictment and Yansane's guilty plea was assented to by the Government.

The primary reason for that passage of time was the parties' three joint motions to extend the

motions deadline and exclude time to allow for productive plea discussions.     No trial date was

set, and there is no evidence that the Government expended significant resources on trial

preparation.   See, e.g., United States v. Brown, 617 F.2d 54, 55 (4th Cir. 1980) (per curiam)

(finding prejudice to the Government when trial preparation had been dismantled            and 17

government witnesses had just been given notice not to appear).

        Although the additional nine months since the guilty plea arguably could adversely affect

the Government's ability to present its evidence, this case primarily relies upon evidence from a

search of Yansane's home, and the primary witnesses will be law enforcement officers.       Thus,

unlike in other cases requiring the testimony of a multitude of civilian witness, the Government

is not likely to have significant difficulties in locating its witnesses and presenting its case.

Where a trial in this case would not be lengthy or complex, the impact on judicial resources,

while important, is not unusually burdensome. Accordingly, the Court finds that these factors do

not weigh significantly against allowing Yansane to withdraw his plea.



                                                17
VII.    Weighing the Factors

        Under Moore, the Court must weigh all six factors and need not find that any particular

factor has been established definitively in favor of the defendant in order to set aside a guilty

plea. Moore, 931 Fold at 248. "The consideration of these factors is not a rigidly mechanistic

test, for the conspicuous fuzziness of [the] operative terms-'fair   and just'-precludes    such an

endeavor."   Thompson-Riviere, 561 F.3d at 348 (quoting Sparks, 67 F.3d at 1154). Regardless of

whether Yansane's guilty plea failed to meet the strict definition of a knowing plea and whether

Yansane's defense counsel's performance formally qualifies as ineffective assistance of counsel,

this unique set of facts raises serious concerns on both factors and thus casts doubt on the

fundamental fairness of refusing to allow Yansane to withdraw his guilty plea. Here, Yansane

entered into the plea agreement under a significant mistake of fact.      Indeed, both he and the

Government were not aware of his citizenship and executed the agreement under the false belief

that Yansane would face prison time but not deportation as a result of his plea. "As contracts,

plea agreements are voidable when both parties make a mistake 'as to a basic assumption on

which the contract was made,' that mistake 'has a material effect on the agreed exchange of

performances,'   and the party seeking to voice the contract does not 'bear[] the risk of the

mistake.'"   United States v. Johnson, _   F. 3d. _'   No. 18-4345,2019    WL 452780, at *8 (4th

Cir. Feb. 6,2019) (published) (citing Restatement (Second) of Contracts      S   152 (Am. Law Inst.

1981; October 2018 Update)). Where the mistake substantially impacted both whether Yansane

acted knowingly and whether he received the close assistance of competent counsel, fairness

requires Yansane to be able to make a decision based on the actual facts at hand.

        When all six factors are considered, including the limited delay before the Motion was

filed, and the lack of significant prejudice to the Government and impact on judicial resources,



                                                 18
the Court, considering all the evidence before it and its duty to use its discretion to determine

whether permitting    withdrawal   will serve the interests of fairness and justice,   finds that

Yansane's Motion to Withdraw Guilty Plea should be granted.

                                        CONCLUSION

       For the foregoing reasons, Yansane's Motion to Withdraw Guilty Plea is GRANTED.          A

separate Order shall issue.




Date: February 26,2019
                                                     THEODORE D. CHUA
                                                     United States District




                                                19
